DETAILED ACTION
	This action is in response to the applicant’s response after-final filed on June 21, 2021. Claims 1, 5, 9, and 16 have been amended.  Claims 2-4, 12-13, and 18-19 have been cancelled. Claims 1, 5-11, 14-17, and 20 are pending and addressed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closet prior art “herein Marchand, US 2012/0195542 (hereinafter Marchand)” and “Hattan, US 4,802,805 (hereinafter Hattan)” for the following reasons:
Marchand discloses a tubular shaft, a first bearing member mounted on the tubular shaft against a rotational component, a first fastener member mounted on the tubular shaft against the first bearing member, and a second bearing member mounted on the tubular shaft against the first fastener member. External threads are located on the tubular shaft.
Marchand fails to disclose a second fastener member mounted on the tubular shaft against the first fastener member, the first and second fastener members being tightened to each other and the second bearing mounted against the second fastener member, and the internal threads on the first nut body have a different size, shape, or pitch from the internal threads on a second fastener member.

Hattan discloses a nut for engaging a screw. The nut is formed of two initially separately formed nut bodies having internal threads. The nut bodies are identical and of uniform diameter. The nut bodies have an internal thread profile and diameter adapted to engage an external thread on the screw. The two nut bodies are formed with transverse end faces that abut annularly against one another to transmit axial forces between the bodies. The internal threads on the nut bodies push against the external threads of the screw in opposite directions when fastened. The internal threads on the first nut body and internal thread on the second nut body are selected to ensure that the internal threads on the first and second nut bodies push against the external threads on the screw in opposite directions.
Hattan fails to disclose a tubular shaft, a first and second bearing  member mounted on the tubular shaft against a rotational component and the internal threads on the first nut body have a different size, shape, or pitch from the internal threads on the second nut body.

Marchand and Hattan fail disclose “wherein the internal threads on the first fastener member have a different size, shape, or pitch from the internal threads on the second fastener member” as recited in claims 1, 9 and 16. 
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676